Citation Nr: 0419892	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-27 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound of the right 
knee, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the RO in New 
York, New York, which assigned an increased evaluation of 10 
percent for the service-connected residuals of a shell 
fragment wound of the right knee.  

In September 1999, the Board remanded this case to the RO for 
additional evidentiary development.  At that time, 
jurisdiction over this case rested with the RO in Winston-
Salem, North Carolina.  

Jurisdiction over this case was subsequently transferred to 
the RO in Pittsburgh, Pennsylvania.  

In October 2002, the Board determined that it was necessary 
to undertake additional development with respect to the 
veteran's claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV"). As a result, the Board 
determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, this claim was again remanded to the RO in 
December 2003 for initial consideration of the additional 
evidence that had been obtained by the Board.  The case has 
since been returned to the Board for further appellate 
review.  

In the October 2002 decision, the Board denied claims of 
increased evaluations for service-connected varicose veins of 
the right leg and for a service-connected subtotal 
gastrectomy for duodenal ulcer.  Thus, these claims are not 
presently before the Board on appeal.  



FINDING OF FACT

The veteran's service-connected residuals of a shell fragment 
wound of the right knee are manifested by no more than slight 
instability or subluxation of the right knee; but also by a 
disability picture that more nearly approximates that of 
limitation of extension to 15 degrees due to osteoarthritis 
with additional functional loss due to symptoms such as pain, 
weakness, and fatigability, that worsen upon flare-ups or 
with repeated use.  



CONCLUSION OF LAW

The criteria for a separate disability evaluation of 30 
percent for the service-connected right knee shell fragment 
wound residuals manifested by osteoarthritis with functional 
limitation due to pain, in addition to the 10 percent already 
assigned for the residuals of a shell fragment wound to the 
right knee basis on disability manifested by instability, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.50, 4.71a including 
Diagnostic Codes 5003, 5257, 5260, 5261 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in May 2002 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  In that letter, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim, and 
he was advised of what VA would do to assist him in the 
development of his claim.  

Although this notice letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time of the decision on 
appeal.  

Moreover, the notice provided to the veteran in May 2002, was 
provided by the AOJ prior to the transfer and certification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and a Supplemental Statement of the Case was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  


Analysis

The veteran is seeking an increased evaluation for the 
service-connected residuals of a shell fragment wound of the 
right knee, which is currently evaluated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

He essentially contends that an increased rating is warranted 
based on his complaints of pain, instability, and limitation 
of motion in his right knee.  

The veteran's service medical records reflect that, in 
December 1944, he sustained a moderately severe injury to the 
right knee due to debris from a shell burst.  No specific 
injury to any muscle group was noted.  The veteran was 
treated with sulfanilamide powder and a sterile dressing.  

A report of physical examination completed for discharge in 
February 1946 shows that examination was negative for any 
musculoskeletal or neurological defects.  It was noted that 
the veteran had a history of an injury to the right knee in 
December 1944 when he sustained a laceration and blast injury 
due to enemy artillery.  An examination revealed the presence 
of a scar on the right knee.

In a June 1950 rating decision, the RO awarded service 
connection for the residuals of a shell fragment wound of the 
right knee and assigned a non compensable evaluation.  

The record reflects that, in June 1996, the veteran filed a 
claim for a compensable evaluation for his service-connected 
residuals of a shell fragment wound to the right knee.  

Since filing his claim, the veteran has undergone VA 
orthopedic examinations in September 1996, April 2000, and 
January 2003.  Furthermore, the VA physician who conducted 
the April 2000 examination provided an addendum to his report 
in June 2001.  The RO has also obtained all available private 
and VA treatment records identified by the veteran.  

The Board notes that this medical evidence will be discussed 
in greater detail hereinbelow.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under DC 5257, other impairment of the knee with recurrent 
subluxation or lateral instability warrants a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

An appellant who has service-connected arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC5257.  VAOPGCPREC 23-97.

When a knee disorder is already rated under DC 5257, the 
appellant must also have limitation of motion under DC 5260 
or DC 5261 in order to obtain a separate rating for 
arthritis.  

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against granting an 
increased evaluation under the criteria of DC 5257.  

In this regard, the Board found the most probative evidence 
of record to be the report of VA examinations conducted in 
September 1996, April 2000 and January 2003.  

The Board notes that, although the veteran has complained of 
instability in his right knee, the reports of VA examinations 
conducted in September 1996 and April 2000 are negative for 
any objective findings of instability or subluxation.  

In the report of the January 2003 examination, the examiner 
specifically indicated that there was no evidence of 
significant instability in the veteran's right knee.  That 
examination was also negative for any findings of subluxation 
in the right knee.  

The veteran's VA treatment records show that he has 
repeatedly complained of instability in his right knee and 
that he was given a right knee brace.  However, these records 
also show that examination was negative for any objective 
findings of instability or subluxation.  For example, in VA 
clinical notes dated in May 2001 and December 2002 VA, it was 
specifically noted by examiners that there was no evidence of 
instability.  

In view of the lack of objective findings of instability or 
subluxation, the Board concludes that the preponderance of 
the evidence is against granting an increased evaluation 
under the criteria of DC 5257.  

To the extent that the veteran has reported experiencing 
instability in his right knee, the Board believes that his 
subjective complaints are already contemplated by the 10 
percent evaluation assigned under the criteria of DC 5257.  

The Board further finds, however, that a separate disability 
rating is warranted for the veteran's residuals of a shell 
fragment wound of the right knee under the criteria of DC 
5003, which pertains to degenerative arthritis.  

In this regard, the Board notes the report of the veteran's 
January 2003 VA examination in which the examiner found that 
there was evidence of osteoarthritis in the right knee, which 
was found to likely be related to his in-service right knee 
injury.  The Board further notes that evidence of 
degenerative arthritis was also noted in the reports of 
previous VA examinations conducted in April 2000 and January 
2003.  

Under 38 C.F.R. § 4.71, DC 5003, degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which in this case, is either DC 5260 or DC 5261.  

When the limitation of motion of the specific joint or joints 
involved is non compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

DC 5260 provides for a no percent evaluation where flexion of 
the leg is limited to 60 degrees; a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  

Under DC 5261, a no percent evaluation requires extension of 
the leg limited to five degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II 
(2003) which reflects that normal flexion and extension of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  

The Board notes that, although VA examinations conducted in 
September 1996 and June 2001 did not reveal limitation of 
motion to a compensable degree under either DC 5260 or 5261, 
the report of the VA examination conducted in January 2003 
shows that the veteran was able to passively extend his knee 
to approximately 15 degrees from full extension. 

In view of this finding, the Board believes that the level of 
disability found in the veteran's right knee more closely 
approximates the criteria for a 20 percent evaluation under 
DC 5261, which contemplates extension limited to 15 degrees.  
38 C.F.R. § 4.7.  

Thus, the Board concludes that a separate disability rating 
of at least 20 percent is warranted under the criteria of DC 
5003-5261 based on osteoarthritis in the veteran's right 
knee.

The Board notes in passing that, during the January 2003 
examination, the veteran was able to passively flex his right 
knee to almost 90 degrees.  Thus, the criteria for a 
compensable evaluation under DC 5260 have not been met.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or other symptoms under 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2003).  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Accordingly, the Board has considered whether an 
increased evaluation is available for the right knee under 
these provisions.  

When evaluating disability of the musculoskeletal system, 38 
C.F.R. § 4.40 (2003) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  

Further, 38 C.F.R. § 4.45 (2003) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In this case, the veteran has repeatedly complained of pain, 
weakness, and fatigability in his right knee.  In the report 
of the January 2003 VA examination, the examiner specifically 
found that the veteran had significant weakness in his right 
knee, and that it became fatigued easily.  

The examiner also noted that the veteran had an "antalgic 
wobbling gait" as a result of pain in his right knee.  It 
was further noted that these symptoms likely limited his 
activities of daily living because he was unable to walk for 
significant distances and had difficulty bending the right 
knee.  The examiner found that these symptoms likely worsened 
during periods of flare-ups or repeated use.

In view of these findings, the Board believes that a 30 
percent is warranted for the veteran's osteoarthritis under 
Deluca given the degree of functional loss experienced due to 
symptoms such as pain, weakness and fatigability.  

In essence, the Board finds that a total separate evaluation 
of 30 is in fact warranted due to additional functional loss 
as contemplated by the Court in Deluca.  

Having found that a separate disability rating of 30 percent 
is warranted for osteoarthritis of the right knee, the Board 
has also considered whether separate disability ratings are 
warranted based on muscle injury under the criteria of 
38 C.F.R. § 4.73, DC 5313-5318 (2003), or scarring under the 
criteria of 38 C.F.R. § 4.118, DC 7800-7805 (2003).  

However, in this regard, the Board notes that the veteran's 
service medical records and recent VA examination are 
negative for any evidence of muscle injury in the area of the 
veteran's right knee.  For example, in the December 1944 
clinical note showing that the veteran sustained a moderately 
severe injury to the right knee as a result of debris from a 
shell burst, no muscle groups were identified as having been 
damaged as a result of that injury.  

Likewise, the reports of the veteran's September 1996, April 
2000, and January 2003 VA examinations revealed no specific 
findings of injury to any muscle group around the veteran's 
right knee.  In fact, the September 1996 and January 2003 
examiners appear to have specifically attributed the 
veteran's current right knee symptomatology to arthritis.  
Similarly, the veteran's VA treatment records show that he 
has been repeatedly given a diagnosis of degenerative joint 
disease in his right knee over the past several years, but 
these records are negative for any findings of muscle injury 
to the right knee.  

In view of these findings, the Board concludes that the 
preponderance of the evidence is against granting a separate 
disability rating for muscle injury in the area of the right 
knee.  

With respect to scarring, the Board notes that the September 
1996 VA examiner observed the presence of a burn scar on the 
right knee and a scar over the right patella.  However, in 
April 2000, the VA examiner found that there was no 
significant scarring of the knee from the veteran's shell 
fragment wound and that the specific area of the wound could 
no longer be identified.  Similarly, no evidence of scarring 
was noted in the report of his January 2003 examination.  

Thus, the Board also concludes that the preponderance of the 
evidence is against granting a separate rating based on 
scarring as a result of his service-connected shell fragment 
wound residuals.  

In summary, the Board finds that the credible and probative 
evidence of record supports the award of a separate 30 
percent disability rating for the veteran's osteoarthritis of 
the right knee under DC 5003-5261, in addition to the 10 
percent evaluation already assigned under the criteria of DC 
5257.  To this extent, the benefit sought on appeal is 
granted.  



ORDER

A separate disability rating of 30 percent under DC 5003-
5261, in addition to the 10 percent already assigned under DC 
5257, for the service-connected residuals of a shell fragment 
wound of the right knee, is granted subject to the 
regulations controlling disbursement of VA monetary funds.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



